        Case 1:20-cv-06750-NLH-MJS Document 42 Filed 12/23/20 Page 1 of 2 PageID: 837
       Ruggirello Ltr to Pltf re




                                                            State of New Jersey
PHILIP D. MURPHY
                                                           OFFICE OF THE ATTORNEY GENERAL                   GURBIR S. GREWAL
    Governor                                             DEPARTMENT OF LAW AND PUBLIC SAFETY                  Attorney General
                                                                   DIVISION OF LAW
SHEILA Y. OLIVER                                                   25 Market Street                        MICHELLE L. MILLER
   Lt. Governor                                                      P.O. Box 112                                 Director
                                                                  Trenton, NJ 08625



                                                                 December 23, 2020

              VIA CM/ECF
              Hon. Noel L. Hillman, U.S.D.J.
              Mitchell H. Cohen Bldg. & U.S. Courthouse
              4th & Cooper Streets
              Camden, New Jersey 08101

                                   Re:   Johnson, et al. v. Murphy, et al.
                                         Civil Action No. 1:20-cv-06750

              Dear Judge Hillman:

                      This office represents Defendants Philip D. Murphy, Gurbir S. Grewal, and Judith M.
              Persichilli in this action. As the Court is aware, Plaintiffs in this case assert a federal constitutional
              challenge to the Governor’s Executive Order 128 (“EO 128”), arguing in large part that EO 128
              violates the Contracts Clause and is not entitled to the usual deference in the Contracts Clause
              analysis because it exceeds the Governor’s authority under state law. See Pls.’ Opp. to Mot. to
              Dismiss, ECF No. 36.

                      We write to notify the Court that the same group of Plaintiffs (with one individual omitted)
              recently filed a state court action challenging EO 128, again arguing, among other state law claims,
              that EO 128 must be invalidated because it exceeds the Governor’s authority under state law. A
              copy of the Complaint in Kravitz, et al. v. Murphy, et al., No. CUM-L-774-20, is attached for the
              Court’s reference. With this new filing, Plaintiffs are seeking to have two courts decide, at the
              same time, whether EO 128 is consistent with state law. The State’s pending motion to dismiss
              explains why this Court should dispose of the pending federal claims (and grant the State the
              deference to which it is owed) without reaching the state law arguments, which are barred by
              sovereign immunity in this federal court. See ECF Nos. 26-1 at 14-18, 40 at 2-5. But should the
              Court find that those state law arguments are somehow relevant to resolution of the federal
              constitutional claims that are properly asserted here, the State respectfully requests that this Court
              defer ruling until the New Jersey court adjudicates these state law issues. This will avoid the risk
              of conflicting rulings as to whether EO 128 is consistent with state law.
Case 1:20-cv-06750-NLH-MJS Document 42 Filed 12/23/20 Page 2 of 2 PageID: 838

                                                              Johnson, et al. v. Murphy, et al.
                                                                          December 23, 2020
                                                                                       Page 2

      Thank you for your consideration.

                                          Respectfully submitted,

                                          GURBIR S. GREWAL
                                          ATTORNEY GENERAL OF NEW JERSEY

                                  By:     /s/ Stuart M. Feinblatt
                                           Stuart M. Feinblatt
                                           Assistant Attorney General


cc:   All counsel of record (Via CM/ECF)
